UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                             No. 11-5005


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

JOSE DE JESUS S. SAHAGUN,

                Defendant - Appellant.



Appeal from the United States District Court for the Middle
District of North Carolina, at Greensboro.   N. Carlton Tilley,
Jr., Senior District Judge. (1:10-cr-00143-NCT-1)


Submitted:   June 19, 2012                 Decided:   July 19, 2012


Before DAVIS and THACKER, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Stacey D. Rubain, QUANDER & RUBAIN, P.A., Winston-Salem, North
Carolina, for Appellant.   Frank Joseph Chut, Jr., Assistant
United   States  Attorney, Greensboro,  North   Carolina,  for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

              Jose de Jesus S. Sahagun appeals the seventeen-month

sentence imposed following his guilty plea to possession of a

firearm       by    an   illegal   alien,     in    violation         of     18     U.S.C.

§§ 922(g)(5),        924(a)(2)     (2006).         Counsel      for        Sahagun       has

submitted a brief in accordance with Anders v. California, 386

U.S.    738    (1967),     certifying    that      there   are     no       meritorious

grounds       for    appeal,     but    requesting       that    we        review        the

reasonableness of Sahagun’s sentence.                   Although advised of his

right to do so, Sahagun has not filed a pro se supplemental

brief.    For the reasons that follow, we affirm.

              Turning first to the only issue raised in counsel’s

Anders brief, we review a sentence for reasonableness, applying

an abuse of discretion standard.                 Gall v. United States, 552

U.S. 38, 51 (2007).             We first consider whether the district

court    committed       any   “significant      procedural      error,           such    as

failing to calculate (or improperly calculating) the Guidelines

range, treating the Guidelines as mandatory, failing to consider

the [18 U.S.C.] § 3553(a) [(2006)] factors, selecting a sentence

based    on    clearly    erroneous     facts,     or    failing      to     adequately

explain the chosen sentence.”             Id.      If no procedural error was

made, we review the substantive reasonableness of the sentence,

“tak[ing] into account the totality of the circumstances.”                               Id.

A sentence that falls within a properly calculated Guidelines

                                          2
range is presumptively reasonable.           United States v. Abu Ali,

528 F.3d 210, 261 (4th Cir. 2008); see Rita v. United States,

551 U.S. 338, 347 (2007).

           We readily conclude that Sahagun’s sentence is both

procedurally   and   substantively       reasonable.    The    sentence   is

procedurally reasonable inasmuch as the district court properly

calculated   the   applicable     Guidelines   range   and    appropriately

explained the sentence in the context of the relevant § 3553(a)

factors.        Further,    the      within-Guidelines        sentence    is

presumptively substantively reasonable, and we divine no basis

to rebut that presumption.

           In fulfilling our duty under Anders, we next review

Sahagun’s conviction.      Because Sahagun has not challenged the

validity of his guilty plea in the district court, we review

only for plain error.      United States v. Martinez, 277 F.3d 517,

524–27 (4th Cir. 2002).      Our review of the record reveals that

the district court substantially complied with the dictates of

Fed. R. Crim. P. 11 and committed no error warranting correction

on plain error review.

           In accordance with Anders, we have reviewed the entire

record in this case and have found no meritorious issues for

appeal.    We therefore affirm the judgment of the district court.

This court requires that counsel inform Sahagun, in writing, of

the right to petition the Supreme Court of the United States for

                                     3
further review.      If Sahagun requests that a petition be filed,

but counsel believes that such a petition would be frivolous,

then counsel may move in this court for leave to withdraw from

representation.      Counsel’s motion must state that a copy thereof

was served on Sahagun.       We dispense with oral argument because

the facts and legal contentions are adequately presented in the

materials   before    the   court   and   argument   would   not   aid   the

decisional process.

                                                                   AFFIRMED




                                     4